DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/24/2022 has been entered. Claims 1, 4-6, 8-14, and 16-19 are pending in the application. Claims 3 and 15 have been cancelled. Claim 19 is new. Applicant’s amendments to the Claims have overcome all previous 35 USC 112 rejections and 35 USC 101 rejections set forth in the Non-Final Office Action mailed 05/24/2022.

Claim Rejections - 35 USC § 112
As noted above, under Response to Amendment, the 35 USC 112(b) and 35 USC 112(d) rejections previously set forth have been overcome by amendment to the Claims. However, due to amendment to the claims a new 35 USC 112(b) rejection is now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "wherein the two or more parameters" in line 23.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the recited limitation “the two or more parameters” is intended to refer to the previously recited “one or more parameters” or is a new limitation. Further clarification of the limitation would be appreciated.

Claim Rejections - 35 USC § 101
As noted above, under Response to Amendment, the 35 USC 101 rejections previously set forth have been overcome by amendment to the Claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1).

Regarding Claims 1 and 9. Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; 
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices; and 
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.
Hattori is silent as to the language of:
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, Figure 5A, para[0086], para[0099], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112. The display unit 523 includes an operation unit of a touch panel.), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Regarding Claim 5. (Currently Amended) Wiles teaches:
The system as claimed in claim 1, 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Regarding Claim 11. (Previously Presented) Wiles teaches:
The system as claimed in claim 9, 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Regarding Claim 14. (Previously Presented) Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings); and 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; 
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices; and
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.
Hattori is silent as to the language of:
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 1, 9, and 14 above, and further in view of Dagnino et al. (US 20140156225 A1).

Regarding Claims 4, 10, and 16. Wiles is silent as to the language of:
The system as claimed in claim 1, the system as claimed in claim 9, or the system as claimed in claim 14
wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor.
Nevertheless Dagnino teaches:
wherein the server includes plurality of equipment models corresponding to the plurality of motors (See Figure 1, para[0006], and para[0030]: Health profile of the power system equipment. Predictive modeling techniques.) wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor (See Figure 3, para[0043], and para[0049]: Acquire historical sensor data. At 312 in the example method 300, the merged data set is used to generate a health profile of the power system equipment.) and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor (See Figure 1 and para[0020]: The health profile is indicative of an expected/predicted health of the power system equipment.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor such as that of Dagnino. Wiles and Dagnino are analogous to the instant application, because all of the references are directed to the same field of endeavor. Dagnino teaches, “The health profile is indicative of an expected/predicted health of the power system equipment and may be utilized to develop a maintenance schedule for the power system equipment” (See para[0020]). One of ordinary skill would have been motivated to modify Wiles, because using equipment models would help to determine when maintenance needs to be performed on the equipment, as recognized by Dagnino.

Claims 6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 1, 9, and 14 above, and further in view of Pennebaker (US 9711038 B1).
 
Regarding Claims 6, 12, and 17. (Previously Presented) Wiles is silent as to the language of:
The system as claimed in claim 1, the system as claimed in claim 9, or the system as claimed in claim 14,
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server.
Nevertheless Pennebaker teaches:
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server (See Figure 2C and Col. 11, lines 45-60: the sensors 223a, 223b, . . . , 223n may provide information relating to the environment surrounding the gateway module.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server such as that of Pennebaker. Wiles and Pennebaker are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pennebaker teaches, “Fields that include a large number and diversity of stationary assets may be distributed over vast tracts of land and are often distributed in extremely dangerous or inhospitable environments” (See Col. 1, lines 60-65). One of ordinary skill would have been motivated to modify Wiles, because including sensors with the gateway device would help to determine if the gateway is in an environment that could cause damage to the gateway, as recognized by Pennebaker.
 
Claims 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 1, 9, and 15 above, and further in view of Russell et al. (US 20180024534 A1).

Regarding Claims 8, 13, and 18. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 1, the system as claimed in claim 9, or the system as claimed in claim 15,
wherein the at least one mobile device includes 
wherein the at least one mobile device includes a plurality of second sensors for measuring a plurality of second parameters of the at least one motor; and 
a processor for determining one or more operating parameters for a condition monitoring device configurable by the mobile device and affixed to the at least one motor, based on the measured values of the second plurality of parameters of the at least one motor.
Nevertheless Russell teaches:
wherein the at least one mobile device (See Fig. 1 and para[0014]: a portable field maintenance tool.) includes a plurality of second sensors (See para[0023]: measure electrical parameters of a field device; sense vibrations of a field device. Ammeter. Volt meter.) for measuring a plurality of second parameters of the at least one motor (See Fig. 1, para[0002], para[0011]: Rotating equipment may include equipment such as such as motors, pumps, compressors, and/or drives.); and 
a processor (See Fig. 2 and para[0043]: a computer processor 20.) for determining one or more operating parameters for a condition monitoring device configurable by the mobile device (See para[0003] – para[0004], para[0010] – para[0011], and para[0023]: a calibrator; configure and/or set-up a measurement instrument.) and affixed to the at least one motor, based on the measured values of the second plurality of parameters of the at least one motor (See para[0004] and para[0011]: The field device may need to be programmed and may then need to be tested before and after the field device is installed. A calibrator for verification and adjustment of instrument output.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a plurality of second sensors for measuring a plurality of second parameters of the at least one motor; and a processor for determining one or more operating parameters for a condition monitoring device configurable by the mobile device and affixed to the at least one motor, based on the measured values of the second plurality of parameters of the at least one motor such as that of Russell. Wiles and Russell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Russell teaches, “Because many field devices are installed in remote, hard-to-reach locations, it is more convenient for a user to test the installed devices in such remote locations using a handheld, portable tool rather than using a full configuration and testing device, which can be heavy, bulky, and non-portable, generally requiring the installed field device to be transported to the site of the diagnostic device.” (See para[0004]). One of ordinary skill would have been motivated to modify Wiles, because determining one or more operating parameters for a condition monitoring device affixed to the motor using a mobile device would help a user to test and configure condition monitoring devices in hard-to-reach locations, as recognized by Russell.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Canada et al. (US 6297742 B1).

Regarding Claim 19. (New) Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors;
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices; and 
wherein the two or more parameters of the corresponding motor includes leakage magnetic flux in a first axis and at least one of leakage magnetic flux in a second axis, vibration along the first axis and the second axis, and a temperature of an area proximal to the corresponding motor.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.
Hattori is silent as to the language of:
wherein the two or more parameters of the corresponding motor includes leakage magnetic flux in a first axis and at least one of leakage magnetic flux in a second axis, vibration along the first axis and the second axis, and a temperature of an area proximal to the corresponding motor.
Nevertheless Canada teaches:
wherein the two or more parameters of the corresponding motor (See Fig. 1; Fig. 6; and Col. 4, lines 24-35: Motor 102.) includes leakage magnetic flux in a first axis (See Fig. 4; Fig. 5; Col. 6, lines 1-15, and Col. 6, line 66 – Col. 7, line 10: A magnetic flux sensor 124 for sensor motor flux. Flux board 124 measures motor leakage flux much like an antenna.) and at least one of vibration along the first axis and the second axis (See Fig. 4; Fig. 5; and Col. 6, lines 1-15: a radial vibration transducer 126 for sensing motor vibrations generated by the motor 102.), and a temperature of an area proximal to the corresponding motor (See Fig. 4; Fig. 5; and Col. 6, lines 1-15: a motor frame temperature sensor 120.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the two or more parameters of the corresponding motor includes leakage magnetic flux in a first axis and at least one of leakage magnetic flux in a second axis, vibration along the first axis and the second axis, and a temperature of an area proximal to the corresponding motor such as that of Canada. Wiles and Canada are analogous to the instant application, because all of the references are directed to the same field of endeavor. Canada teaches, “While high motor temperature, and resultant insulation degradation can contribute to electric motor failures, it is not the only factor. There are many complex and interrelated operating characteristics of electric motors that affect the health and longevity of the motor. Factors such as motor speed, loading, vibration, and the number of motor starts/stops also affect motor life.” (See Col. 2, lines 8-16). One of ordinary skill would have been motivated to modify Wiles, because measuring two or more parameters of a motor would have helped to monitor multiple factors that affect the health and longevity of the motor, as recognized by Canada.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant argues that: In other words, the true actor that adjusts the information collection method of the specified sensor is the plant management apparatus 210, not the terminal 220. Thus, Ochiai does not supply what Wiles and Hattori lack.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 9, and 14 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that Ochiai does not teach the limitation “at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Based on a broadest reasonable interpretation of the limitation Ochiai teaches “at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices”, because the terminal 220 of Ochiai is part of a system that is “capable of configuring at least one condition monitoring device”. As such, the 35 USC 103 rejection of claims 1, 9, and 14 is maintained.
Applicant argues that: Without commenting on Wiles' teaching on these elements, Applicant notes that Wiles does not teach "leakage magnetic flux," nor does the Examiner contend otherwise.
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863